DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/12/2019.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-12 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller and biosignal sensing device of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term Velcro, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 8 is objected to because of the following informalities:
The term “Velcro” is a trade name and cannot be claimed
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruosso (US 2006/0074362), hereafter referred to as Rousso-362, in view of Rousso (US 2009/0118651), hereafter referred to as Ruosso-651.
In regards to claim 1, Rousso-362 discloses a limb compression device (device 800), comprising: a main body (casing box 801) having a first surface (see Annotated Fig 8A) where a support portion (see Annotated Fig 8A) wrapping around a portion of a limb is provided, and a 

    PNG
    media_image1.png
    369
    507
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    575
    684
    media_image2.png
    Greyscale

Annotated Fig 8D

    PNG
    media_image3.png
    596
    694
    media_image3.png
    Greyscale

Annotated Fig 8C
Ruosso-362 does not teach that the motor is drive in response to a control signal received from a controller receiving a signal from a biosignal sensing device.
However, Ruossu-651 teaches a compression device wherein the motor is driven in response to a control signal received from a controller (microprocessor 210 controls mechanical operation of device 200, paragraph 60 line 33-35) receiving a signal from a biosignal sensing device (sensor output used by microprocessor to control device, paragraph 60 line 13-23 and 33-35) or a user input device.

In regards to claim 2, Rousso-362 in view of Rousso-651 teaches the device of claim 1 and Rousso-362 further discloses wherein the main body includes a base frame including the support portion that is provided at a first surface thereof and wraps around the portion of the limb (see Annotated Fig 8A), first and second support frames coupled perpendicular to a second surface of the base frame at positions spaced apart from each other at an interval along a longitudinal direction of the base frame (see Annotated Fig 8C), thus forming a first accommodation space, and a third support frame coupled to the second surface of the base frame at a position spaced apart from the second support frame at an interval, thus forming a second accommodation space (see Annotated Fig 8C).
In regards to claim 3, Rousso-362 in view of Rousso-651 teaches the device of claim 2 and Rousso-362 further discloses wherein the support portion has a curved surface ergonomically designed to conform to a shape of the limb (Fig 1, Fig 8A).
In regards to claim 6, Rousso-362 in view of Rousso-651 teaches the device of claim 1 and Rousso-362 further discloses wherein a cuff passing hole through which the cuff fixed to the cuff fixing drum passes is formed at a first side of the support portion of the main body (strap passes through support portion via opening 807, paragraph 71 line 6-9, see Annotated Fig 8A).
In regards to claim 7, Rousso-362 in view of Rousso-651 teaches the device of claim 1 and Rousso-362 further discloses wherein an attaching and detaching member is provided at the second end of the cuff such that the cuff wound around the fixing shaft is attachable and detachable (hook 804 engages with buckle 806, paragraph 71 line 6-10).
In regards to claim 8, Rousso-362 in view of Rousso-651 teaches the device of claim 7.
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruosso (US 2006/0074362), hereafter referred to as Rousso-362, in view of Rousso (US 2009/0118651), hereafter referred to as Ruosso-651, as applied above and in further view of Smith (US 2014/0276278).
In regards to claim 9, Rousso-362 in view of Rousso-651 teaches the device of claim 7.
While the embodiment of Figure 8 of Rousso-362 does not disclose wherein the attaching and detaching member is configured as multiple attaching and detaching members arranged at a regular interval to allow a length of the cuff to be variable, the embodiment of Figure 2 teaches wherein the strap is attached to the buckle using snap fasteners (paragraph 52 line 25-27).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figure 8 of Ruosso-362 such that the hook (804) that attaches to the buckle (806) is replaced by snap fasteners as taught by the embodiment of Figure 2 of Ruosso-362 as this is a known method of attachment for such devices.
The modified Rousso-362 does not teach wherein the attaching and detaching member is configured as multiple attaching and detaching members arranged at a regular interval to allow a length of the cuff to be variable.
.
Allowable Subject Matter
Claim 4-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 introduces structural limitations that cannot be applied to Ruosso-362 without significant and undue modification to the internal structure of Ruosso-362.  Specifically, the requirement that the cuff fixing drum be within the first accommodation space, mounted between the first and second support frames cannot be met by Ruosso-362 alone nor can any modification of Ruosso-362 to achieve the clamed structure be reasonably motivated.  Claim 4 is therefore allowable over the prior art of record.
Claims 5 and 10-12, being dependent from claim 4, are also allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785